Citation Nr: 0320814	
Decision Date: 08/19/03    Archive Date: 08/25/03

DOCKET NO.  96-06 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in New York, New York


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim for entitlement to service 
connection for plantar warts of both feet.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The veteran had active military service from June 1980 to 
July 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which determined that new and 
material evidence had not been received sufficient to reopen 
the veteran's claim for entitlement to service connection for 
plantar warts of both feet.  A personal hearing was held 
before an RO hearing officer in November 1995.

Upon reviewing the record, the Board determined, in August 
2002, that the veteran had requested that he be given the 
opportunity to present testimony before the Board.  Thus, the 
claim was remanded for this purpose.  The following October, 
the veteran testified and provided evidence at a hearing on 
appeal before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim to reopen the previously disallowed claim 
of entitlement to service connection for plantar warts of the 
feet has been obtained and developed.

2.  Service connection for plantar warts of the feet was 
denied by the New York, New York Regional Office (New York 
RO) in a July 1984 decision on the basis that the evidence 
did not show the existence of a current disability or that a 
pre-existing disease had been aggravated by the veteran's 
military service.  

3.  The evidence received subsequent to the July 1984 New 
York, New York RO's decision includes evidence reflecting 
surgery in service for disabilities of the feet which may 
have included plantar warts, and the possibility that the 
plantar warts were aggravated by the veteran's military 
service.  It is not duplicative or cumulative, and it is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The July 1984 rating decision denying entitlement to 
service connection for plantar warts of the feet is final.  
38 U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 
19.192 (1984); currently 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).  

2.  New and material evidence has been received, and the 
claim of entitlement to service connection for plantar warts 
of the feet has been reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (a) (effective prior to August 29, 
2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  This law redefines the obligations 
of VA with respect to the duty to assist, eliminates the 
concept of a well-grounded claim, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

With respect to the veteran's claim, VA's duties have been 
fulfilled to the extent possible.  VA must notify the veteran 
of evidence and information necessary to substantiate his 
claim and inform him whether he or VA bears the burden of 
producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim by means of the discussions in the May 1995 rating 
decision, the subsequent statement of the case, the 
supplemental statements of the case and an October 2001 
letter issued by the RO.  He has been told that he needed to 
submit evidence supporting his assertions that he currently 
has plantar warts, that he had the same disability while in 
service, and that the two conditions are related.  Moreover, 
he has been told that the evidence he submitted was not 
sufficient to reopen his claim but he was told of the 
evidence needed to support his claim. 

VA informed the veteran of which information and evidence he 
was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf.  Throughout the 
appeal, the VA has requested that the veteran provide the 
names of addresses of medical facilities, doctors, witnesses, 
and the like that would corroborate his assertions.  The VA 
accomplished this task through the issuance of an October 
2001 letter that spelled out the requirements of the VCAA and 
what the VA would do to assist the veteran.  The VA also 
informed him that it would request these records and other 
evidence, but that it was his responsibility to ensure that 
the VA received the records.  Therefore, VA has adequately 
notified the veteran of the evidence it would obtain and of 
the evidence that was necessary for him to produce.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO obtained 
the veteran's available VA medical treatment records.  The 
veteran was also provided the opportunity to give testimony 
before the RO and the Board in support of his claim.  

The requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in the first instance.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  See 66 Fed. Reg. 
45630 (Aug. 29, 2001) (38 C.F.R § 3.156(a)(2002).  This 
amendment to 38 C.F.R. § 3.156(a) applies only to claims to 
reopen a finally decided claim received on or after August 
29, 2001.  Since the veteran's request to reopen his claim of 
entitlement to service connection was filed prior to that 
date, the amended regulation does not apply in the instant 
case.  The Board has considered the provisions of the VCAA in 
its adjudication of the issue of whether new and material 
evidence has been submitted to reopen the claim for service 
connection for plantar warts of the feet and finds that, 
given the favorable action taken below, no further assistance 
in developing the facts pertinent to this limited issue is 
required at this time. 

New and material evidence means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002).  
Reopening the claim no longer requires a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome.  Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitted sufficient to reopen 
a claim as set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991)).  In determining whether evidence is new and 
material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.  

The veteran contends that he is entitled to service 
connection for plantar warts of the feet.  He avers that 
while he was in service, he had plantar warts and that he 
received treatment for the growths.  He avers that while he 
may have had this disease prior to service, his military 
service aggravated the disease, and that he continues to 
suffer from plantar warts of the feet.  He thus contends that 
service connection for plantar warts of the feet is 
warranted.  

As indicated, the veteran was denied service connection for 
plantar warts of the feet in a rating decision dated July 17, 
1984.  In that rating decision, it was determined that 
plantar warts pre-existed service and that the treatment for 
said warts while the veteran was in service was considered 
remedial.  Additionally, it was reported that a recent VA 
medical examination revealed no residuals, complications, 
sequelae, or even new warts themselves.  The New York, New 
York RO concluded that aggravation was not shown and service 
connection was denied.  The veteran was notified of that 
decision but did not perfect his appeal; hence, that decision 
became final.  38 U.S.C. § 4005(c) (1982); 38 C.F.R. 
§§ 3.104, 19.129, 19.192 (1984); currently 38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2002). 

When the New York, New York RO denied service connection in 
July 1984, the New York, New York RO based its decision on 
the veteran's service medical records, veteran's application 
for benefits, and a VA medical examination that was 
accomplished in May 1984.  Since then, the veteran has 
submitted written statements, VA medical treatment records, 
and he has provided testimony before the Board and the RO.  
The claims folder also contains records showing that service 
connection was granted for disorders of the feet secondary to 
surgery that performed while the veteran was in the service.  
The veteran has long asserted, and he reasserted this during 
his testimony before the VA, that part of the reason why he 
had surgery on his feet was because of plantar warts.  

This evidence is new.  It was not of record in 1984.  It is 
so significant that, while not dispositive, it must be 
considered in order to decide his claim fairly.  Accordingly, 
the Board concludes that the veteran has submitted evidence 
that is new and material, and the claim for service 
connection for plantar warts of both feet is reopened.

Since the claim is reopened, the Board must address the 
merits of the veteran's claim.  Before proceeding to a 
decision on the merits, it is the Board's opinion that 
further development is necessary.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2002).  Hence, the claim 
will be remanded for the purpose of obtaining a medical 
determination concerning the etiology of the veteran's 
current diseases/disabilities of the feet.  


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for plantar warts 
of the feet.  To this extent, the appeal is granted.


REMAND

As a result of the Board's action, that of reopening the 
veteran's claim for entitlement to service connection for 
plantar warts of both feet, the VA has a duty to obtain a 
medical examination or opinion when such examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002).  In this instance, a 
thorough and contemporaneous medical examination which takes 
into account the records of prior medical treatment so that 
the disability evaluation will be a fully informed one should 
be accomplished in regards to the veteran's claim for service 
connection for a plantar warts of both feet.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  Ask the veteran to provide the names 
of all VA Medical Centers and private 
facilities from which he has received 
treatment for his plantar warts since 
January 2003 to the present.  After 
obtaining proper authorization for any 
private treatment records, obtain and 
associate with the claims file all 
treatment records of which the veteran 
provides notice.  

Also obtain and include in the claims 
folder from the VA Medical Center in 
Albany, New York, any treatment records 
for the feet, including plantar warts, 
during the period of January 1984 to 
April 1994, and August 1995 to November 
2000.  The RO should obtain the following 
types of records:  notes, discharge 
summaries, consultations, laboratory 
findings, procedures and biopsies.  

2.  The RO should arrange for the veteran 
to be examined by a podiatrist who has 
not previously examined him to determine 
the correct diagnosis of any foot 
disability that may be present.  The 
claims folder and a copy of this remand 
are to be made available to the examiner 
to review prior to the examination.  Any 
indicated tests and studies should be 
conducted and all findings should be 
reported in detail.  

The examiner should determine whether the 
veteran now suffers from plantar warts of 
the feet.  If plantar warts are found, 
the examiner should then provide an 
opinion as to whether the current plantar 
warts disease is related to the plantar 
warts the veteran suffered from pre-
service and in service.  The examiner 
should also comment on whether a 
determination can be made as to whether 
any pre-existing plantar wart condition 
was aggravated by the veteran's military 
service.  Additionally, after reviewing 
the medical records, the examiner should 
proffer an opinion as to whether surgery 
was performed on the veteran's feet in 
service to, in part, remove the claimed 
plantar warts, and was this surgery 
remedial in nature.  All opinions should 
be supported by adequate medical 
rationale, and if a conclusion cannot be 
made concerning whether any found current 
foot disease (plantar warts) is related 
to service or was aggravated thereby, 
then the examiner should discuss the 
likely etiology of the found foot disease 
(plantar warts).

3.  Following completion of the above 
development, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
medical report.  If the requested 
examination report does not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2002); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) are fully 
complied with and satisfied.

Thereafter, the RO should adjudicate the veteran's claim 
seeking entitlement to service connection for plantar warts 
of the feet.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  If the benefit sought on 
appeal remains denied, the appellant and the appellant's 
representative should be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits, to include 
a summary of the evidence and applicable law and regulations 
considered pertinent to the issue currently on appeal.  An 
appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


